DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE filed 7/8/2022 is acknowledged.
Claims 1, 5-8, 13-15, 19, 20, 22, and 23 have been amended.
Claim 12 has been cancelled.  Claims 4, 11, and 18 are previously cancelled.
Claim 24 has been newly added.
Claims 1-3, 5-10, 13-17, and 19-24 remain pending.

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 2, 5-9, 13-16, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (USP 10200884B1), hereafter Tan, in view of Akoum et al. (US20170215094A1), hereafter Akoum, and Yang et al. (USP 10334456B2), hereafter Yang.
Regarding claims 1, 8, and 15,
Tan discloses a method (i.e. Fig. 4-10) and system (i.e. Fig. 1-3, 11-14) comprising one or more processors (Fig. 13, 1304; Fig. 14; 1410) and memory/computer readable storage medium (Fig. 13, 1306) coupled with the one or more processors and storing executable instructions that when executed by the one or more processors cause the one or more processors to effectuate operations of an analytics-assisted, self-learning, self-managing, flexible and adaptive framework for intelligent Self-Organizing Network (SON; Fig. 11-14; Col. 20-22 describing computer readable medium implementations).
Tan shows receiving data being associated with a radio access network (Fig. 1-2) pertaining to physical resource blocks (i.e. Col. 7, lines 10-56; data traffic in LTE/LTE-A), control channel elements (i.e. Table 3), number of concurrent connections and carried traffic volume (i.e. UL/DL load-balancing, intra-/inter-handover across multiple APs/coverage areas/UEs, etc.) during a first period (i.e. Fig. 4-7, steps 410-710; Col. 10, lines 30-32), associating the data with one or more key performance indicators (Fig. 7, 720; Col. 10, lines 32-46), determining that a subset of the one or more key performance indicators contributes to predicting a mobility service health (i.e. Col. 7-8, lines 58-5; Table 1; “mobility” load balancing/robustness) and generating a prediction of the mobility service health for a second period, based on the subset of the one or more key performance indicators (Col. 10, lines 20-24; predicting respective KPI values for particular optimization problems).
Tan further shows determining, based on a quality of service metric (e.g. KQIs; Col. 10, lines 35-40), that the predicted mobility service health is indicative of a predicted service degradation (Fig. 8, 850 “negative”; Col. 13, lines 1-5) for a user equipment during the second period, determining an indication of a root cause of the predicted service degradation for the user equipment during the second period in response to the predicted service degradation for the user equipment during the second period (Fig. 6, 620-640; Fig. 7, 720-740; Fig. 8; Col. 9, lines 38-48; Col. 10, lines 50-54; Col. 11, lines 37-55; alternative diagnoses specify different underlying causes for a quality or performance problem during a previous period to determine the root cause of the quality/performance problem, and for predicting quality/performance in a future period) and proactively using the indication of the root cause of the service degradation to alter a device of the network to resolve the predicted service degradation (Col. 9, lines 49-53; Table 2; Col. 11, lines 50-55; Col. 17, lines 17-60; proactively detect/diagnose problems, pinpoint root causes and make adjustments within adaptive/intelligent SONs).
Tan discusses particular KPIs, i.e. pertaining to uplink packet loss rates, but clearly discloses “KPI may be any specific performance metric of a wireless network” and that “those of ordinary skill in the art will appreciate that other KPIs may be related to other quality metrics” (Col. 10, lines 34-47).  Nevertheless, Tan does not expressly disclose KPIs of end-to-end data comprising RF measurements of signal strength and signal quality, performance measurements including downlink and uplink throughput and packet loss error rate, downlink delay and distance to a cell tower.
Akoum discloses an analogous method and system for analyzing and inferring wireless network performance (Title) involving quality analysis and optimization of KPIs to monitor the health of WLAN network channels (Abstract) from an end-to-end perspective (paragraph 26, 32-40; link quality as a function of end-to-end network KPIs) to analyze and perform root cause analysis between users, radio access network and core network including RSSI (paragraph 46, 51), signal quality (Abstract; paragraph 7, throughout disclosure), performance measurements of uplink/downlink throughput and error rate (paragraph 25, 31, 43, +), and downlink delay (i.e. latency; paragraph 25, 31, 43, +).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Tan by providing KPIs of end-to-end data including RF and performance measurements, as shown by Akoum, thereby providing end-to-end performance and quality monitoring to analyze and pinpoint the pain points in the network to help maximize the user quality of experience as the number of users and bandwidth/speeds of the network continue to increase.
While neither Tan nor Akoum expressly discusses KPI of distance to a cell tower, such KPIs are taught by Yang (“Optimizing Cellular Networks using Deep Learning”, Col. 14, lines 18-43) and would be obvious to one of ordinary skill at the time of effective filing to modify Tan and Akoum to consider any and all such KPIs based on the type of optimization requirements to be performed.

Regarding claims 2, 9, and 16,
The combination of Tan, Akoum, and Yang discloses determining that the subset of the one or more key performance indicators contributes to predicting the mobility service health is trained using an artificial intelligence or machine learning model (i.e. Col. 7-8, lines 58-5; Table 1; Col. 16, lines 42-48).

Regarding claims 5, 6, 13, 19, and 20,
The combination of Tan, Akoum, and Yang discloses end-to-end data comprises data associated with a transport network that connects the radio access network and core network elements (Tan: Fig. 1; Akoum: Fig. 1, 3, paragraphs 21-26) and data associated with application servers (Tan: Col. 21, line 10; Akoum: Fig. 5, paragraphs 5, 6, 31, 41-43).  See motivation above.

Regarding claims 7 and 14,
The combination of Tan, Akoum, and Yang discloses user equipment may include a smart phone, a connected car, an autonomous vehicle, a virtual reality device, augmented reality device, or Internet of Things (IoT) device (Akoum: paragraph 57).  See motivation above.

Regarding claim 21,
The combination of Tan, Akoum and Yang discloses the data associated with the transport network comprises data associated with throughput, retransmission rate, and round-trip delay (Akoum: paragraph 25, 31, 43).  See motivations above.

Regarding claim 22,
The combination of Tan, Akoum and Yang discloses the data associated with the radio access network comprises data associated with average radio frequency conditions of traffic served by a serving cell associated with the cell tower, load conditions at the serving cell, and available features of the serving cell (Akoum: paragraph 25, “average” performance; Yang: Col. 14, lines 18-43).  See motivations above.

Regarding claim 23,
The combination of Tan, Akoum and Yang discloses, based on the indication of the root cause (Tan: see above: Fig. 6, 620-640; Fig. 7, 720-740; Fig. 8; Col. 9, lines 38-48; Col. 10, lines 50-54; Col. 11, lines 37-55; alternative diagnoses specify different underlying causes for a quality or performance problem during a previous period to determine the root cause of the quality/performance problem, and for predicting quality/performance in a future period; see also Akoum: Abstract) of the service degradation indicating congestion in a radio access network (RAN), generating a request for adding capacity in an area (Akoum: paragraph 41 discusses capacity in relation to end-to-end KPIs) and based on the indication of the root cause of the service degradation indicating radio access network radio frequency issues including downlink coverage in an amount less than a threshold, adjusting a downlink transmission power at a serving cell associated with the cell tower, adjusting a tilt of an antenna at the serving cell, or a combination thereof (Yang: Col. 14 as cited above further discusses engineering parameters on features such as antenna azimuth/tilts as well as upper/lower thresholds of measurements/KPIs for performing optimizations).  See motivations above.

Regarding claim 24,
The combination of Tan, Akoum and Yang discloses network element wide performance and RF measurements include accessibility, retainability, throughput, and packet loss error rate, and uplink/downlink interference and signal qualities (Tan: Tables 1-3; Col. 9-10; Akoum: paragraph 25, 31, 43, +).  See motivations above.
3.	Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tan, Akoum, and Yang as applied to claims 1, 8, and 15 above, and further in view of Barton et al. (USP10321344B2), hereafter Barton.

Regarding claims 3, 10, and 17,
The combination of Tan, Akoum, and Yang does not expressly disclose the quality of service metric associated with a color code.
However, it is well known in the art to associate QoS metrics with a color code, as shown by Barton, which discloses predicting application performance in wireless networks (Title) including the use of color maps associated with RF transmission and QoS (Abstract; Fig. 1, 2F-G, 3-5).
It would have been obvious to one of ordinary skill in the art before the date of effective filing to modify Tan and Akoum by associating QoS metrics with a color code, as shown by Barton, thereby providing a simple, effective way of differentiating between the importance of various QoS metrics. 








Response to Arguments
4.	Applicant’s arguments with respect to claims have been considered but are not persuasive.  The rejection above relies on newly-cited disclosures from Tan, Akoum and Yang related to data associated with radio access network pertaining to physical resource blocks, control channel elements, number of concurrent connections and carried traffic volume.  These general descriptions of well-known data network considerations do not distinguish from the cited prior art as alleged by Applicant.  
Each of Tan, Akoum, and Yang discloses applicability of KPI analysis for data associated with a radio access network.  Though not using these express terms, one of ordinary skill in the art would recognize physical resource blocks as merely the form of data communicated over time and frequency in 4G/5G technologies such LTE/LTE-A.  Furthermore, Table 3 in Tan clearly considers various control channel element usage measures as well as the number of concurrent connections and carried traffic volume through disclosure of intra- and inter-eNB handover as well as mobility load-balancing among the various access points in multiple different examples.  Akoum and Yang also include similar disclosure of data associated with radio access networks in consideration of these general terms in the art.  Therefore, the rejections based on the combination of Tan, Akoum and Yang are properly maintained.
  
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098. The examiner can normally be reached Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477